Citation Nr: 1718463	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-02 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a timely notice of disagreement was filed against an October 2008 rating decision that denied the claim for entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant, J.O., and B.O.



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  The Veteran died in August 2008, and the Appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that determined that a February 2010 notice of disagreement with an October 2008 rating decision was not timely.  Jurisdiction was subsequently transferred to the RO in New Orleans, Louisiana.

In January 2016, the Appellant, J.O., and B.O., testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of the hearing is associated with the record.

In March 2016, the Board determined that the February 2010 notice of disagreement was not timely, and that the October 2008 rating decision was final.  The Appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and, in an October 2016 order, the Court vacated and remanded the March 2016 decision, pursuant to an October 2016 Joint Motion for Remand.  The matter again is before the Board.

At the time of the Board's March 2016 decision, the Appellant was represented by the Veterans of Foreign Wars of the United States (as reflected in a January 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in May 2016, the Appellant submitted a VA Form 21-22, Appointment of Individual as Claimant's Representative, appointing J. Bryan Jones as her representative.  The Board recognizes this change in representation.


FINDINGS OF FACT

1.  An October 2008 rating decision denied the claim for entitlement to accrued benefits.

2.  In February 2010, the Appellant, via her representative, attempted to submit a notice of disagreement against a decision the Veteran appealed shortly prior to his death; this was interpreted as an notice of disagreement against the October 2008 denial of accrued benefits.


CONCLUSION OF LAW

The Appellant did not file a timely notice of disagreement with the October 2008 rating decision that denied the claim for entitlement to accrued benefits, and the October 2008 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the pertinent facts are not in dispute, and the Appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).
The Appellant argues that she never received proper notice of the October 2008 rating decision that denied entitlement to accrued benefits and, therefore, her February 2010 notice of disagreement should be accepted as a timely appeal of the October 2008 rating decision.

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is issued to the claimant by VA.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016).  A claimant or her representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

The Appellant filed a claim for service connection for cause of death, Dependent's Educational Assistance (DEA) benefits, and accrued benefits in September 2008.  In an October 2008 rating decision, the Detroit, Michigan RO granted service connection for the cause of the Veteran's death and DEA benefits; however, entitlement to accrued benefits was denied.  In a letter dated October 22, 2008, the RO informed the Appellant of the its decision to grant service connection for cause of death and entitlement to DEA benefits, and deny entitlement to accrued benefits.  There is no indication that the letter was sent back to VA or returned as undeliverable.  However, the Board notes that the last three numbers of the zip code listed on the October 2008 were incorrectly listed as "501."  

In November 2008, the Appellant's representative submitted a request for change of address stating that the last three numbers of her zip code should read "051," not "501."  The Appellant also requested that her benefits be directly deposited into her checking account.  

In a December 2008 letter, the Appellant's representative once again requested that her zip code be updated, and also indicated that she was still receiving paper checks in the mail despite her request for direct deposit.  The Letter also acknowledged that service connection for cause of death was granted in the October 2008 rating decision.

In January 2009, the RO sent the Appellant a letter indicating that her claim for service-connected burial benefits was granted.  Once again, the address on the letter contained the zip code "501."  

No further correspondence was received until February 2010, when her representative submitted a notice of disagreement with a January 2008 rating decision that the Veteran appealed shortly before his death concerning the effective date for the award of service connection for lung cancer.

In March 2010 and April 2010 letters, the Appellant was informed that the February 2010 letter was interpreted as a notice of disagreement with the October 2008 rating decision, but that such was not timely, and that the October 2008 rating decision was final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2016).

In January 2016, the Appellant testified that she never received notice of the October 2008 rating decision that denied entitlement to accrued benefits.  She indicated that had she done so, she would have immediately responded.

This critical issue here is whether the Appellant received proper notice of the October 2008 rating decision.  It is not in dispute that, at the time of the October 2008 letter, she lived on Newberry Street, and this was the street address where the October 2008 letter and rating decision were sent.  See January 2016 Hearing Transcript, pg. 21-22.  The record is replete with reference to that address during 2008 and 2009.  As noted above, however, the record reflects that the zip code listed on the October 2008 letter was incorrect, and that it should have read "051," when in fact it was listed as "501."

There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, in addition to asserting nonreceipt, the claimant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004). 

An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  Thus, although the Appellant asserts that she never received the October 2008 denial or her appeal rights, her statement, alone, is not sufficient to rebut the presumption of administrative regularity.    

Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001).  Here, the Appellant points to the transposition of the last three numbers of the zip code on the October 2008 notification letter as clear evidence of an addressing error that was consequential to delivery.

In Santoro, the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that "the purpose of any address is to supply information for delivery of mail to its intended destination.  Hence, an address containing errors inconsequential to delivery is still proper."  Id.  The Federal Circuit then discussed the United States Postal Service's standard for deliverable mail and noted that a deliverable address need not contain a zip code at all.  Id.  The Federal Circuit also pointed to a number of decisions from other jurisdictions that determined that the lack of a zip code or an incorrect zip code would not preclude mail from being "properly addressed."  Id.  See also Jones v. West, 12 Vet. App. 98 (1998) (stating the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended was not alone sufficient to overcome the presumption of regularity where the record showed no evidence that the notice was returned as undeliverable); Clarke v. Nicholson, 21 Vet. App. 130, 133-35 (2007) (finding that the veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" post directional designator in his street address, as such omission was inconsequential to delivery).

The Board acknowledges that the Appellant's address listed on the October 2008 notification letter contained the wrong zip code.  However, there is no evidence in the record indicating that the October 2008 letter was returned as undeliverable.  Moreover, the other elements of the address block on the letter, including the Appellant's name, street number, city, and state, were all correct.  Given these facts, the Board finds that this situation is akin to that described in Santoro, and that the transposition of the last three numbers in the Appellant's zip code was inconsequential to the delivery of the October 2008 rating decision.

Instead, the record reflects that the Appellant and her representative at the time had actual notice of the October 2008 decision.  It is undisputed that the Appellant received checks at this address in association with the October 2008 grant of service connection for cause of death.  As noted the December 2008 correspondence, her representative acknowledged that she was receiving paper checks by mail instead of direct deposit.  More significantly, her representative's December 2008 letter acknowledged the October 2008 decision to the grant of service connection for cause of death benefits which is the same decision that denied entitlement to accrued benefits.  See Sellers v. Shinseki, 25 Vet. App. 265 (2012) ("[W]here a claimant demonstrates actual receipt of an RO decision and notice from either the RO or his representative, there is no question whether such notice is effective and binding on VA pursuant section 5104(a) and § 3.104(a).") 

Because the notice of disagreement was submitted over a year after notice of the October 2008 decision, the Board concludes that the notice of disagreement was not timely filed.  38 C.F.R. § 20.302(a).  Thus, the October 2008 decision that denied the claims for entitlement to accrued benefits became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

While the Board may waive the issue of the timeliness of a substantive appeal, an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board is sympathetic to the Appellant's claim.  However, the Board is bound by the law and is without authority to grant the appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).







	(CONTINUED ON NEXT PAGE)
ORDER

A notice of disagreement with the October 2008 rating decision that denied the claim for entitlement for accrued benefits was not received prior to the appeal period.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


